Case 2:20-cv-00329-PLD Document 1 Filed 03/06/20 Page 1 of 9




                                        2:20-cv-329
Case 2:20-cv-00329-PLD Document 1 Filed 03/06/20 Page 2 of 9
Case 2:20-cv-00329-PLD Document 1 Filed 03/06/20 Page 3 of 9
Case 2:20-cv-00329-PLD Document 1 Filed 03/06/20 Page 4 of 9
Case 2:20-cv-00329-PLD Document 1 Filed 03/06/20 Page 5 of 9
Case 2:20-cv-00329-PLD Document 1 Filed 03/06/20 Page 6 of 9
Case 2:20-cv-00329-PLD Document 1 Filed 03/06/20 Page 7 of 9
Case 2:20-cv-00329-PLD Document 1 Filed 03/06/20 Page 8 of 9
Case 2:20-cv-00329-PLD Document 1 Filed 03/06/20 Page 9 of 9
